Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicants’ amendment dated July 22nd, 2022, responding to the Office Action provided in the rejection of claims 1-4, 8-11, and 15-18.

Status of Claims
Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 8, and 15 are presented in independent form.
Applicants’ arguments with respect to claims 1-4, 8-11, and 15-18 have been considered but are moot in view of the new ground(s) of rejection. See Fedtke (US Patent No.8,166,313 – IDS filed 03/8/2021) in view of Abdelsalam et al. (US Patent No. 10,698,756 – art of record) and further in view of Rogati et al. (US Publication No. 2016/0328282 – hereinafter, Rogati – art made of record).

Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via
internet e-mail to any Internet correspondence which contains information subject to the
confidentiality requirement as set forth in 35 U3.0. 122, such as proposed Examiner’s
Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64
PR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner
(e.g. proposed Examiner’s Amendments), the Applicant must place a written
authorization in the record. Applicant may authorize electronic and email communication
by the Examiner via PTO Automated Interview Request web service. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AER) at http://www.uspto.gov/interviewpractice.

Allowable Subject Matter
The combination of claims 5+6+7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Fedtke (US Patent No.8,166,313 – hereinafter, Fedtke – IDS filed 03/8/2021) in view of Abdelsalam et al. (US Patent No. 10,698,756 – hereinafter, Abdelsalam) and further in view of Rogati et al. (US Publication No. 2016/0328282 – hereinafter, Rogati.
Regarding claim 1:
Fedtke discloses a computer-implemented method for generating test cases for testing software, the 2method comprising: 
3identifying personal data to be anonymized in a log file [[that was previously identified as 4indicating a software error based on an entropy score of said personal data]] (FIG. 1 and associated text, such as, “each of the clients 101-102 includes a DALA agent (e.g., agent 106-107) respectively to periodically or constantly monitor specific activities of clients 101-102, including monitoring certain dump/log files potentially created by an application or operating system of clients 101-102... In addition, the dump/log information may also be anonymized by a dump/log file anonymizer 110 to modify, remove, and/or anonymize certain confidential and/or specific information of the dump/log file based on certain information stored in knowledge base 112.” (See Col. 3, lines 55-67). FIG. 3 and associated text, such as, “at block 302, processing logic parses the original dump file to identify certain areas of the dump file that may contain sensitive or confidential information that is unrelated to the technical operations of the dump file creator. At block 303, processing logic performs the anonymization process on the original dump file by modifying (e.g., overwriting, encryption, or deletion) the confidential information embedded therein. An anonymized dump file is then generated. ” (See Col. 6, lines 28-36)); 
5generating an anonymized variation of said identified personal data (FIG. 1 and associated text, such as, “In addition, knowledge base 112 further includes certain information that identifies what kind of information would be considered as ‘confidential’ (e.g., data patterns, categories) and should be removed or modified by the dump file anonymizer 110, which may be configurable by a DALA user or an administrator. Several kinds of criteria can be used to identify dump file areas including "confidential" information, such as content, category, etc.” (See Col. 4, lines 5-24)); 
6creating one or more log [[traces]] containing said anonymized variation of said personal 7data (“Confidential data (e.g. customer data) is often coded and stored in a form of records. For example, the dump/log file may include memory areas having a sequence, i.e. several of such records…DALA therefore supports anonymizing an entire area around such an identified item, in order to remove the entire data record even not all elements were explicitly identified via the dictionary or identification methods. Furthermore, DALA tries to determine/identify an n-record structure (in the memory areas of the dump) in order to anonymize the complete record sequence by just finding a single ‘evidence’ …” (See Col. 9, line 57 – Col. 10, line 15)); and 
8returning said created one or more log [[traces]] containing said anonymized variation of 9said personal data to a software tester to create a test case for testing software using said created 10one or more log [[traces]] (FIG. 3 and associated text, such as, “At block 304, the anonymized dump file can be transmitted to a third-party client as an intended recipient of the original dump file. As a result, the recipient can process (e.g., debug) the technical information of the dump file without the ability to view the original confidential information.” (See Col. 6, lines 42-45)).
But, Fedtke does not explicitly teach:
log traces
However, Abdelsalam discloses:
log traces (FIG. 3 and associated text, such as, “In some embodiments, trace logs may be more specific or detailed than event logs. In some embodiments, similar to event logs, the Agent of each host (as described above) may incorporate preconfigured formats for what will be logged and how it is logged (for example, with unique IDs). For example, some information that may be logged may include trace errors (for example, user errors, operation errors, or application errors that might prevent the system from functioning correctly but would not impact other users), trace warnings (for example, potential threats that may not be errors but that could become an error if not addressed), trace information (for example successful progress or significant events related to the system), and/or trace detail (for example, additional details of information that can be displayed).” (See Col. 16, lines 38-52))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abdelsalam into the teachings of Fedtke because that would have techniques relate to the creating and transmitting of a plurality of filtered error logs to a central server for further processing and analysis as suggested by Abdelsalam (See Col. 1, lines 8-10).
But, Fedtke and Abdelsalam do not explicitly teach:
log file that was previously identified as 4indicating a software error based on an entropy score of said personal data.
However, Rogati discloses:
log file that was previously identified as 4indicating a software error based on an entropy score of said personal data (FIG. 1 and associated text, such as, “Failures in hardware and/or software components of system 115 in device 110 may be monitored by an error logging algorithm 121 that may receive 117 signals and/or data from system 115. For example, a software failure may manifest as a hardware failure or malfunction in one or more hardware components or systems in 115. Error logging algorithm 121 may monitor signals and/or data received 117 from system and process those signals and/or data to determine if the signals and/or data are indicative of a failure (e.g., an actual failure or a potential failure) of hardware and/or a software component(s) of system 115, and generate a device error code specific to the failure… Error logging algorithm 121 may log data representing each device error code in an error log 123” (See paras [0017] – [0019]). FIG. 3 and associated text, such as, “At the stage 308, data representing a customer profile may be accessed... In other examples, the data representing the customer profile may be based, at least in part, on a class or group of customers. The data representing the customer profile for the class or group may be anonymized data … that may reveal the identities or other personal information on the persons included in the class or group.” (See para [0039]). “accessing a data store including data representing a number of instances for the data representing the device error code, and causing the generating and the transmitting when the data representing the number of instances exceeds a threshold number” (See claim 7)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rogati into the teachings of Fedtke and Abdelsalam because that would have provided algorithm to generate device error codes and log data representing device error codes as suggested by Rogati (See para [0018]).

Regarding claim 2:
The rejection of claim 1 is incorporated, but, Fedtke does not explicitly teach:
2analyzing log files for indications of software defects resulting in software errors; and 
3identifying one or more log files indicating software errors.
However, Rogati further discloses:
2analyzing log files for indications of software defects resulting in software errors (“Device failure diagnosis 520 may analyze data accessed from returned devices database 521 (e.g., data on defective devices returned to the manufacturer) to determine causes of failures and may create device error codes 522 that are included in and/or are accessible by an error logging algorithm (e.g., 121) for logging error codes in a device (e.g., 110 of FIG. 1 or 400, 400a-400f of FIG. 4).” (See para [0055])); and 
3identifying one or more log files indicating software errors (“Error logging algorithm 121 may monitor signals and/or data received 117 from system and process those signals and/or data to determine if the signals and/or data are indicative of a failure (e.g., an actual failure or a potential failure) of hardware and/or a software component(s) of system 115, and generate a device error code specific to the failure..” (See para [0017])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rogati into the teachings of Fedtke and Abdelsalam because that would have provided algorithm to generate device error codes and log data representing device error codes as suggested by Rogati (See para [0018]).


Regarding claim 3:
The rejection of claim 1 is incorporated, Fedtke further discloses wherein said test case is used to reproduce said 2software error without having access to said personal data (FIG. 3 and associated text, such as, “At block 304, the anonymized dump file can be transmitted to a third-party client as an intended recipient of the original dump file. As a result, the recipient can process (e.g., debug) the technical information of the dump file without the ability to view the original confidential information.” (See Col. 6, lines 42-45)).

Regarding claim 4:
The rejection of claim 1 is incorporated, Fedtke further comprising: 2performing software testing using said created test case (FIG. 3 and associated text, such as, “At block 304, the anonymized dump file can be transmitted to a third-party client as an intended recipient of the original dump file. As a result, the recipient can process (e.g., debug) the technical information of the dump file without the ability to view the original confidential information.” (See Col. 6, lines 42-45)).

Regarding claim 8:
This is a computer program product version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.


Regarding claim 9:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 10:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 11:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Regarding claim 15:
This is a system version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

Regarding claim 16:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.


Regarding claim 17:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 18:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tal et al. (US Publication No. 2015/0074648) discloses automating the process of verifying reported software defects. In some examples, an automated software tester records actions of a user conducting manual testing of a software application including interactions with the software application under test. When the user reports a defect in the software application, the software tester generates a script representative of the user actions resulting in the identification of the defect. The software tester attaches or appends the script to the reported defect. When the reported defect is later verified by the user (or a different user), the software tester executes the script to attempt to reproduce the defect. The developer may also use the script to reliably and rapidly reproduce the defect, which enables more efficient resolutions to reported defects.
Cook et al. (US Publication No. 2014/0298093) discloses method for facilitating characterizing a software error includes tracking and storing information pertaining to usage history of a web application; detecting a software error event associated with the web application, and providing a signal in response thereto; and outputting stored usage history information in response to the signal.
Galoso et al. (US Publication No. 2020/0394054) discloses displayin determined probability(s) in a graphical user interface to present to a user of that graphical user interface a visual indication of whether the selected user interface variation is associated with a positive, negative, or neutral effect on the selected user interaction goal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        October 17th, 2022